Citation Nr: 1117998	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to an increased rating for thoracic spine degenerative disc disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and A.M.




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and January 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the November 2004 rating decision denied the claim for entitlement to an increased rating for degenerative disc disease of the thoracic spine, currently evaluated as 10 percent disabling, and the January 2007 rating decision denied the claim for service connection for hepatitis C.  

In December 2010, the Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Atlanta, Georgia; a transcript of that hearing is associated with the claims file.

For the reasons explained below, the appeals are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that additional development is required with respect to both claims on appeal to satisfy VA's obligations under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In September 2006, the Veteran underwent a VA examination to determine to etiology of a September 2005 diagnosis of hepatitis C, genotype 2b.  On that occasion, the examiner considered the Veteran's contention of receiving a blood transfusion during an in-service appendectomy in September 1988.  However, this contention was found to be disproved by service treatment records.  The VA examiner also considered the Veteran's contention of possible in-service exposure to hepatitis B via enteral route.  However, the examiner opined that the potential exposure was not related to hepatitis C because hepatitis C is not transmitted enterally.  At this examination, the Veteran denied a history of promiscuity and intranasal or intravenous drug use.  Accordingly, the examiner was unable to opine on those risk factors. 

Following the September 2006 VA examination, the Veteran testified at a December 2010 travel board hearing where he further asserted that the following in-service occurrences may have exposed him to hepatitis C: a 1988 or 1989 nonprofessional ear piercing by a shipmate using a needle (sterilization unknown); numerous sexual encounters with different partners; intravenous medical treatment for dehydration at a Malaysian civilian hospital in August 1989; sharing an electric razor on one occasion; and the possible sharing of a toothbrush.  He further testified that given the rare type of his hepatitis C and his favorable response to 24 weeks of combination treatment, that he was told that he likely contracted the disease outside of the United States.

A review of the Veteran's service treatment records show that he reported the occurrence of a venereal disease prior to military service at age 14.  Several service treatment records document treatment for various sexually transmitted diseases during service.  They also show that the Veteran received intravenous treatment for dehydration in Malaysia in August 1989.  

VA treatment records reflect that in February 2005, a hepatitis risk assessment screen indicated that the Veteran had a history of illicit injection drug use and multiple sexual partners.  A social history indicated snorting cocaine in 1981 and marijuana use in 2004.  The Veteran was diagnosed with chronic hepatitis C, genotype 2b, in February 2005, nearly 11 years following his discharge from military service.  A December 2005 CAT scan did not show chronic liver disease or hepatocellular carcinomatous complication.  The Veteran denies any reports that he engaged in intravenous or intranasal drug use.

Given the Veteran's new contentions made after the September 2006 VA examination, there is insufficient competent medical evidence of record to make a decision to determine whether his hepatitis C is related to service.  Accordingly another opinion is required to determine the nature and etiology of his hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the claim for an increased rating for thoracic spine degenerative disc disease, it is apparent that more current medical information is needed, specifically a medical examination, to assess the current severity of the disability.  The most recent VA examination of record is dated December 2008, more than 2 years ago. A new examination is required in light of additional VA treatment records and testimony which suggest the disability has increased in severity.  In addition, at the December 2010 travel board hearing, the Veteran's representative asserted that the December 2008 VA examination yielded inaccurate findings.  Specifically, he claimed that due to the Veteran's use of extensive pain medications on the morning of the examination, he was more able to complete more of the necessary tasks than he would have been able to had he not taken his pain medications. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated (or last examined by VA), and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Ongoing medical records should also be obtained, to include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA treatment records for the Veteran's thoracic spine and hepatitis C disabilities dating since November 2010 from the Atlanta, Georgia VAMC.

2. Schedule the Veteran for an appropriate examination to determine the nature and etiology of his hepatitis C.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50 percent probability or higher) that the Veteran's hepatitis C, diagnosed nearly 11 years after discharge, is related to service.

The examiner is directed to address the following claimed in-service occurrences:  a nonprofessional ear piercing in 1988 or 1989; numerous reported sexual contacts in with different partners; IV treatment for dehydration at a hospital in Malaysia in August 1989; the possible reported sharing of a toothbrush, and on one occasion, an electric razor.  As noted above, the Board has rejected the claims of a blood transfusion during an in-service appendectomy and possible exposure to hepatitis B.  The examiner should provide the following information:

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hepatitis C is related to in-service exposure to risk factors such as those described by the Veteran?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran acquired hepatitis C through IV drug use or other illicit drug use? 

The examiner should also address the Veteran's testimony that his hepatitis C was likely contracted overseas due its rare strain and favorable reaction to treatment by 24 injections of interferon/ribavirin.

The examiner should a consider other major risk factors for the hepatitis C virus, including receipt of blood or blood products before 1992; intravenous drug use; occupational exposure to contaminated blood or fluids via employment in patient care or clinical laboratory work; high risk sexual practices; intranasal cocaine; hemodialysis; organ transplants; and body piercing or tattooing.  Veterans Benefits Administration (VBA) All Station Letter 98-110 "Infectious Hepatitis" (November 30, 1998); VBA Fast Letter 04-13 (June 29, 2004).  All opinions are to be accompanied by a clear rationale consistent with the evidence of record.

If an opinion cannot be rendered without resorting to speculation, the examiner must explain why it would be speculative to respond.

3. Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected thoracic spine degenerative disc disease.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

The examiner should describe all symptomatology related to the Veteran's service-connected thoracic spine disability, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracic spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  

The examiner should also describe any functional loss pertaining to the service-connected thoracic spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

4. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


